Per Curiam :'
This contention arises between a married woman and the creditors of her husband. It relates to personal property which she purchased from him. There is no allegation of any fraud in *210the sale to her. She purchased in good faith, and paid a full value for the property. There was an undoubted transfer of the title or right in the property to her. The sole question is whether the transfer gave to her suc'h a possession in law as to give her title against the creditors of her husband.
She and her husband were living together on a farm. The sale was made on the 20th of March. They had arranged to relinquish farming and move to Maryland, her former home, and presumptively to take this property with her, oh the 1st of April. After this purchase, and prior to the 1st of April, the several creditors of her husband proceeded, by attachment and by executions, to seize the property.
There were no disputed facts. The plaintiff in error rested his case on the ground of legal fraud. It was, therefore, for the Court to determine. The Court held the evidence of [Possession sufficient between husband and wife.
It is not essentially necessary that the actual possession of the wife be to the entire exclusion of the husband. She must have a right to the possession, but is not required to live separately from liim in order to have such a possession as the law will protect: Keney v. Good, 9 Harris, 349; Gamber v. Gamber, 6 Id., 363.
Regard must be had to the position of the parties, and no such change of possession is required as will defeat the fair and honest object of .the parties: Crawford v. Davis, 3 Out., 578.
This sale was open and notorious. It was in writing, and in the presence of two witnesses. We discover no act'thereafter indicating any denial of the wife’s right of dominion or of possession.
Judgment affirmed.